DETAILED ACTION
This Office action is in response to the filing of this application on 30 April 2020.  Claim(s) 1-20 are pending in the application. Claims 1, 13 and 17 are independent. 
This Application, filed 04/30/2020, claims Priority from Provisional Application 62/942729, filed 12/02/2019, and claims foreign priority to CN 201910571660.8, filed 06/28/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application. Recited in claim 1, 13 and 17, a channel structure extending in the stack structure along the vertical direction, wherein a thickness of at least one of the plurality of dielectric layers is nominally inversely proportional to a width of the channel structure at a same depth. It is unclear what is meant by the claim limitation “a thickness of at least one of the plurality of dielectric layers is nominally inversely 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choe et al., US PG pub. 20120140562 A1.
With respect to claim 1, Choe discloses a stack structure (112, CM, fig. 19) comprising interleaved a plurality of conductor layers (for example CM1-8, fig. 19) and a plurality of dielectric layers (112, fig. 19) over a substrate (111, fig. 19) along a vertical direction; and a channel structure (114a, fig. 19) extending in the stack structure (112, CM, fig. 19) along the vertical direction, wherein a thickness of at least one of the plurality of dielectric layers (112, fig. 19) is nominally inversely proportional to a width of the channel structure (114a, fig. 19) at a same depth (For a given depth the thickness of the 112 is nominally inversely proportional to a width of the channel structure 114a as shown in figure 19 of Choe et al., since the thickness of dielectric layer 112 is clearly larger than the width of channel structure 114a.).  
With respect to claim 2, Choe discloses wherein: the channel structure (114a, fig. 19) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114a, fig. 19) in the lower portion (see figure 19 below) being 
With respect to claim 3, Choe discloses wherein: the thickness of each of the dielectric layers (112, fig. 19) in the lower portion (see figure 19 below) is the same; and the thickness of each of the dielectric layers (112, fig. 19) in the upper portion (see figure 19 below) is the same.  
With respect to claim 5, Choe discloses wherein: in the lower portion (see figure 19 below), the conductor layers (for example CM1-8, fig. 19) and the dielectric layers (112, fig. 19) comprise at least one first division (area CM1-CM4, fig. 19) along the vertical direction, each first division (area CM1-CM4, fig. 19) comprising at least one dielectric layer (116, fig. 19); in each of the at least one first division (area CM1-CM4, fig. 19), the thickness of each dielectric layer (116, fig. 19) is the same; and the thicknesses of the dielectric layers (112, fig. 19) in the at least one first division (area CM1-CM4, fig. 19) decrease as the depth decreases.  
With respect to claim 7, Choe discloses wherein in the upper portion (see figure 19 below), the conductor layers (for example CM1-8, fig. 19) and the dielectric layers (112, fig. 19) comprise at least one second division (area CM5-CM8, fig. 19) along the vertical direction, each second division (area CM5-CM8, fig. 19) comprising at least one dielectric layer (116, fig. 19); in each of the at least one second division (area CM5-CM8, fig. 19), the thickness of each dielectric layer (116, fig. 19) is the same; and the thicknesses of the dielectric layers (112, fig. 19) in the at least one second division (area CM5-CM8, fig. 19) increase as the depth increases.  
With respect to claim 8, Choe discloses wherein: the channel structure (114a, fig. 19) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114a, fig. 19) in the upper portion (see figure 19 below) being less than a width of the channel structure (114a, fig. 19) in the lower portion (see figure 19 below); and the thicknesses of the dielectric layers (112, fig. 19) in the upper portion (see figure 19 below) are greater than the thicknesses of the dielectric layers (112, fig. 19) in the lower portion (see figure 19 below).  

With respect to claim 10, Choe discloses wherein the width of the channel structure (114a, fig. 19) increases as the depth increases; and the thicknesses of the dielectric layers (112, fig. 19) decrease as the depth increases.  
With respect to claim 11, Choe discloses wherein the channel structure (114a, fig. 19) includes a narrower portion between a top surface and a bottom surface of the stack structure (112, CM, fig. 19), a width of the narrower portion being less than a width of the rest of the channel structure (114a, fig. 19); and thicknesses of the dielectric layers (112, fig. 19) corresponding to the narrower portion are greater than thicknesses of dielectric layers (112, fig. 19) corresponding to the rest of the channel structure (114a, fig. 19).  
With respect to claim 12, Choe discloses wherein  the channel structure (114a, fig. 19) includes a wider portion between a top surface and a bottom surface of the stack structure (112, CM, fig. 19), a width of the wider portion being greater than a width of the rest of the channel structure (114a, fig. 19); and thicknesses of the dielectric layers (112, fig. 19) corresponding to the wider portion are less than thicknesses of dielectric layers (112, fig. 19) corresponding to the rest of the channel structure (114a, fig. 19).  
With respect to claim 13, Choe discloses a stack structure (112, CM, fig. 19) comprising interleaved a plurality of conductor layers (for example CM1-8, fig. 19) and a plurality of dielectric layers (112, fig. 19) over a substrate (111, fig. 19) along a vertical direction; and a channel structure (114a, fig. 19) extending in the stack structure (112, CM, fig. 19) and divided into a plurality of portions along the vertical direction, wherein thicknesses of dielectric layers (112, fig. 19) corresponding to each of the plurality of portions are nominally inversely proportional to a width of the channel structure (114a, fig. 19) in the respective portion (For a given depth the thickness of the 112 is nominally inversely proportional to a width of the channel structure 114a as shown in figure 19 of Choe et al., since the thickness of dielectric layer 112 is clearly larger than the width of channel structure 114a.).  
With respect to claim 14, Choe discloses wherein the channel structure (114a, fig. 19) is divided into a lower portion (see figure 19 below) and an upper portion (see figure 19 below) along the vertical direction, a width of the channel structure (114a, fig. 19) in the lower portion (see figure 19 below) being less than a width of the channel structure (114a, fig. 19) in the upper portion (see figure 19 below).  
With respect to claim 15, Choe discloses wherein the thicknesses of the dielectric layers (112, fig. 19) in the lower portion (see figure 19 below) are greater than the thicknesses of the dielectric layers (112, fig. 19) in the upper portion (see figure 19 below).  
With respect to claim 16, Choe discloses wherein: the thickness of each of the dielectric layers (112, fig. 19) in the lower portion (see figure 19 below) is the same; and the thickness of each of the dielectric layers (112, fig. 19) in the upper portion (see figure 19 below) is the same.  
With respect to claim 17, Choe discloses forming a dielectric stack (112, SL, fig. 13) over a substrate (111, fig. 19), the dielectric stack (112, SL, fig. 13) comprising interleaved a plurality of sacrificial layers (SL, fig. 13) and dielectric layers (112, fig. 19) along a vertical direction, wherein a thickness of at least one of the plurality of dielectric layers (112, fig. 19) is different from thicknesses of other dielectric layers (112, fig. 19); forming a channel structure (114a, fig. 19) in the dielectric stack (112, SL, fig. 13) such that a width of the channel structure (114a, fig. 19) is nominally inversely proportional to the at least one of the plurality of dielectric layers (112, fig. 19) depth (For a given depth the thickness of the 112 is nominally inversely proportional to a width of the channel structure 114a as shown in figure 19 of Choe et al., since the thickness of dielectric layer 112 is clearly larger than the width of channel structure 114a.); and replacing the plurality of sacrificial layers (SL, fig. 13) with a plurality of conductor layers (for example CM1-8, fig. 19).  
With respect to claim 18, Choe discloses forming a gate line slit in the dielectric stack (112, SL, fig. 13), wherein replacing the plurality of sacrificial layers (SL, fig. 13) with the plurality of conductor layers (for example CM1-8, fig. 16, 17 and 19) comprises: removing (figure 14) the plurality of sacrificial layers (SL, fig. 13) to form a plurality of lateral recesses (recess between 112, fig. 14); and depositing a conductor material to fill the plurality of lateral recesses (figure 16).  
With respect to claim 19, Choe discloses wherein forming the channel structure (114a, fig. 19) comprises: forming a channel hole (hole/trench formed in the stack layers as shown in figure fig. 11 and 12) in the dielectric stack (112, SL, fig. 13); forming a semiconductor plug (as shown in figure 19 the 
With respect to claim 20, Choe discloses wherein forming the functional sidewall comprises: forming a blocking layer (119, fig. 5) over a sidewall of the channel hole (hole/trench formed in the stack layers as shown in figure fig. 11 and 12); forming a charge trapping layer (118, fig. 5) over the blocking layer (119, fig. 5); and forming a tunneling layer (117, fig. 5) over the charge trapping layer (118, fig. 5).

    PNG
    media_image1.png
    619
    567
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al., US PG pub. 20120140562 A1; in view of Koval et al., US patent 10128262 B2.
With respect to claim 4, Choe discloses dielectric layers (112, fig. 19) in the lower portion (see figure 19 above) has a thickness, however Choe did not discloses wherein: the thicknesses of the dielectric layers (112, fig. 19) in the lower portion (see figure 19 above) decrease as the depth decreases.  
Koval discloses in figure 3a to 3i that thicknesses of the dielectric layers 310 in the lower portion decrease as the depth decreases.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Koval’s thickness of dielectric layers since this can increase number of transistor to be formed to made package smaller and thereby improve cost and power consumption.
With respect to claim 6, Choe discloses dielectric layers (112, fig. 19) in the upper portion (see figure 19 above), however Choe did not discloses wherein the thicknesses of the dielectric layers (112, fig. 19) in the upper portion (see figure 19 above) increase as the depth increases.  
Koval discloses in figure 3a to 3i that thicknesses of the dielectric layers 310 in the lower portion decrease as the depth decreases.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Koval’s thickness of dielectric layers since this can increase number of transistor to be formed to made package smaller and thereby improve cost and power consumption.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822